UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2010 SOY ENERGY, LLC (Exact Name of Registrant as Specified in Charter) Iowa 000-53112 20-4026473 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 222 N. MAIN STREET P. O. BOX 663 MARCUS, IOWA (Address of principal executive offices) (Zip Code) (712) 376-2081 (Registrants telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure and Item 8.01 Other Information On or about May 28, 2010, Soy Energy, LLC published and sent a newsletter to its unit holders. The newsletter is attached hereto as Exhibit99.1 and is incorporated herein by reference. This Report on Form 8-K is being furnished pursuant to Item7.01 Regulation FD Disclosure. The information furnished is not deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (a) None. (b) None. (c) None. (d) Exhibits. Exhibit No. Description Newsletter for Soy Energy, LLC dated May 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOY ENERGY, LLC May 28, 2010 /s/ Charles Sand Date Charles Sand, President 2
